{¶ 66} I respectfully dissent. An extremely broad arbitration clause contained in an agreement that is signed under duress by a new employee on her first day of employment while she is being rushed to begin work on the employer's sales floor should not be used to prevent the employee from presenting claims of gross employer misconduct to a jury.
 {¶ 67} It is undisputed that W.K. would have been fired on her first day of employment had she not signed the very broad arbitration provision contained in the Resolve Program Alternative Dispute Resolution Arbitration Agreement, which was included in the new-hire packet of information. Also, soon after receiving the packet of information, appellant was rushed by Sterling Jewelers, Inc.'s personnel to complete the paperwork so that she could begin doing what she was paid to do — meet with customers on the company's sales floor.
 {¶ 68} Appellant admitted that she does not remember reading the document before signing it. While I agree with the majority that the failure to read an agreement does not excuse a party from being bound by the agreement's terms, I find that the realities of the circumstances under which appellant signed the *Page 28 
agreement and the subsequent unconscionable acts of appellee toward appellant, if proven, are such that it would be inequitable to enforce the arbitration clause and preclude appellant from an opportunity to present any meritorious claims to a jury.
 {¶ 69} Appellees' alleged conduct toward appellant is shocking to the conscience. According to the complaint, appellees repeatedly asked appellant irrelevant and intrusive questions regarding appellant's past romantic relationships, whether she had had breast-enhancement surgery, whether she had discussed her breast-enhancement surgery with other employees, and whether she had engaged in sexual intercourse at the employer's convention. Appellees conducted this interrogation in spite of the repeated warnings by appellant's counsel that such questioning was entirely inappropriate and with knowledge of the fact that appellant had been raped in her youth, was taking antidepressant and antianxiety medication, and had been harassed at her home by private investigators. Following the intrusive questioning, appellee Sterling Jewelers, Inc. fired appellant for failing to cooperate as she had agreed.
 {¶ 70} Assuming appellant's allegations can be proven, an employer should not be permitted to avoid a jury trial on claims of gross employer misconduct by invoking an arbitration clause contained in an agreement that a new employee was rushed to sign on her first day of employment when the employee's continued employment was contingent on signing that agreement. Appellees' alleged misconduct is especially troublesome given the power that an employer holds over an employee in the work environment and the knowledge that the employer had of the appellant's particular circumstances. In my opinion, forcing arbitration of appellant's claims for relief would constitute an unconscionable enforcement of the arbitration clause. Consequently, based on the unique circumstances presented by appellant, I would sustain the third and sixth assignments of error and reverse the trial court's order referring appellant's claims to binding arbitration. *Page 29